

EXHIBIT 10.32
FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (“Amendment”) is entered into as of the 1st day of
October 2010, by and between KML Fremont Investors LLC (“Lessor”) and Viasystems
Corporation (“Lessee”), to amend the lease dated September 20, 2005.  The
Parties enter into this Amendment based upon the following facts, intentions and
understandings:


WHEREAS, pursuant to that certain lease dated September 20, 2005 (hereinafter
referred to as the “Lease”), whereby Lessor leased to Lessee and Lessee leased
from Lessor approximately Thirteen Thousand Five Hundred Sixty-Six (13,566)
square feet of building on approximately Thirty-Seven Thousand Twenty-Six
(37,026) square feet of land, which is commonly known as 340 Turtle Creek Court
located in the City of San Jose, County of Santa Clara, State of California
(“Premises”).  The Lease is scheduled to expire on September 30, 2010.  Lessee
has notified Lessor that it desires to extend the Lease through June 30, 2012;
and


WHEREAS, Lessor and Lessee desire to amend the Lease;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the Parties hereby agree as follows:


1.  
Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the same meanings assigned to them in the Lease.



2.  
Parties.  Lessee is amended to Viasystems Corporation, formerly known as Merix
Corporation and successor in interest to Merix San Jose, Inc.



3.  
Term.  The Original Term is extended an additional one (1) year and nine (9)
months, such that the Expiration Date of the Lease is amended to June 30, 2012.



4.  
Base Rent.  The Base Rent is amended to $11,687 per month for the duration of
this Amendment



5.  
Effectiveness of Lease.  Except as set forth in this Amendment, all provisions
of the Lease shall remain unchanged and in full force and effect and are
incorporated herein by reference.  In the event of any conflict between the
provisions of the Lease and the provisions of this Amendment, the Lease shall
govern and control.



6.  
Binding Effect.  This Amendment shall be binding upon and shall insure to the
benefit of Lessor and Lessee and their respective successors, assignees and
representatives.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date and year first written above.


Lessor:
 
KML Fremont Investors LLC
 
 
 
BY:_______________________________
Name:
Title:
Lessee:
 
Viasystems Corporation
 
 
 
BY:_/s/ Daniel J. Weber
Name:  Daniel J. Weber
Title:  Vice President and Secretary

 